 Case 2:19-cv-00138-RJJ-MV ECF No. 34, PageID.213 Filed 04/30/21 Page 1 of 1




                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF MICHIGAN
                                 NORTHERN DIVISION

DOUGLAS GUILE #429156,

              Plaintiff,
                                                   File no: 2:19-cv-138
v.
                                                   HON. ROBERT J. JONKER
TYLER SPENCE, et al.,

              Defendants.
                              /

                           ORDER APPROVING MAGISTRATE'S
                            REPORT AND RECOMMENDATION

        The Court has reviewed the Report and Recommendation filed by the United States

Magistrate Judge in this action on April 5, 2021 (ECF No. 28). The Report and Recommendation

was duly served on the parties. No objections have been filed under 28 U.S.C. § 636(b)(1)(C).

        ACCORDINGLY, IT IS ORDERED that the Report and Recommendation of the

Magistrate Judge (ECF No. 28) is approved and adopted as the opinion of the Court.

        IT IS FURTHER ORDERED that Defendant Spence’s motion for summary judgment (ECF

No. 24) is DENIED. The Eighth Amendment excessive-force claims against COs Rolison and

Spence remain pending.




Date:   April 30, 2021                      /s/ Robert J. Jonker
                                            ROBERT J. JONKER
                                            CHIEF UNITED STATES DISTRICT JUDGE
